Citation Nr: 1131242	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Atlanta, Georgia Department of Veterans' Affairs (VA) Regional Office (RO).

The RO denied reopening the claim for service connection for bilateral hearing loss, finding that no new and material evidence had been received.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to bilateral hearing loss as encompassing the two issues on the title page.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in May 2011.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 2000, the RO denied service connection for bilateral hearing loss; and that decision is final.

2.  The evidence added to the record since the August 2000 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

Subsequent to the final August 2000 rating decision, new and material evidence has been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss in an August 2000 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will also be presumed for certain chronic diseases, including hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Analysis 

The August 2000 rating decision denied the Veteran's claim for service connection for bilateral hearing loss on the basis that there was no evidence to show that the Veteran currently had hearing loss for VA rating purposes.  The evidence at the time of this decision included service treatment reports which reflect findings of mild to moderate high frequency hearing loss upon separation from active service and the Veteran's DD Form 214 which demonstrates his military occupational specialty (MOS) was that of field artillery batteryman.  

The new evidence of record submitted after the August 2000 RO decision includes a VA audiology report with findings of current bilateral sensorineural hearing loss and his testimony during a May 2011 Travel Board hearing indicating exposure to loud noise during active service, that he had a current diagnosis of bilateral hearing loss, and that his current hearing loss began in service.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's bilateral hearing loss and relates to unestablished facts that are necessary to substantiate his claim for service connection for bilateral hearing loss.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes medical evidence of a current hearing loss disability and the Veteran's sworn testimony of symptoms beginning in service.  Accordingly, presuming its credibility, newly received evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a), and provides a basis to reopen the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for bilateral hearing loss, the Board must now conduct a de novo review.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss began during his active service and was related to noise exposure at that time.  In a May 2011 Travel Board hearing, the Veteran testified that he was exposed to loud noise in service as he served his MOS in field artillery and he was told that he had light to moderate hearing loss upon discharge from active service.  He also reported that a December 2009 VA audiology evaluation demonstrated he had some moderate to severe hearing loss.  

The Veteran's DD Form 214 which demonstrates his MOS was that of field artillery batteryman.  

Service treatment records include audiometric testing from December 1980, August 1982 and April 1983.  Audiometric testing in December 1980, upon entrance into active service revealed that the hearing threshold levels in decibels in the right ear were 5, 20, 15, 15 and 30 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 10, 10 and 25, respectively.  In October 1981, it was noted that the Veteran received ear plugs and a case on this date.  Audiometric testing in August 1982 revealed that the hearing threshold levels in decibels in the right ear were 10, 15, 15, 30 and 25 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 10 and 15, respectively.  Audiometric testing in April 1983, upon separation from active service revealed that the hearing threshold levels in decibels in the right ear were 15, 15, 10, 30 and 25 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 5, 5 and 25, respectively.  In the separation examination, the service medical professional found the Veteran had mild to moderate high frequency hearing loss.  

Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service.  

A December 2009 VA audiology report reflects findings of current bilateral sensorineural hearing loss.  At this time, the Veteran reported having military noise exposure, occupational noise exposure, and recreational noise exposure.  No results of audiometric testing were included in this report.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Therefore, while the audiometric findings upon the Veteran's separation from active service did not meet the definition of an impaired hearing disability pursuant to 38 C.F.R. § 3.385, in considering Hensley v. Brown, the Veteran's threshold levels indicated some degree of hearing loss during his active service, which was also noted by the service medical professional upon separation from active service.  See id.  Also, the December 2009 VA audiology report indicates current findings bilateral sensorineural hearing loss, however, there are no audiometric findings included from which to determine whether the Veteran meets a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  In considering the finding of mild to moderate high frequency hearing loss upon separation from active service, the Veteran's MOS of field artillery batteryman, his testimony regarding the onset of his hearing loss and exposure to acoustic trauma in service, and the medical evidence of current findings of bilateral sensorineural hearing loss, the Board finds that a VA examination is necessary to determine whether the Veteran has a bilateral hearing loss disability which is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiology examination by an appropriate specialist to determine the nature and etiology of his current bilateral hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, a comprehensive evaluation of his bilateral hearing loss, the results of the audiometric testing, and any other tests deemed necessary.  

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have bilateral hearing loss?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of a bilateral hearing loss, is it at least as likely as not (50 percent or greater probability):  (i) that such condition had its onset during the Veteran's period of active duty from August 1980 to May 1983; OR, (ii) that such disorder was caused by any incident or event that occurred during such period, i.e. the Veteran's exposure to loud noise as a field artillery batteryman during active service?  (Please note:  the evidence of record supports the Veteran's claims that he was exposed to excessive noise during active service).  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


